IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20409
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SERGIO AVILA-AGUILAR,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-822-1
                      --------------------
                        February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sergio Avila-Aguilar appeals his guilty plea conviction

and sentence for being found in the United States after

deportation/removal in violation of 8 U.S.C. § 1326.    He contends

that 8 U.S.C. § 1326(b) is unconstitutional on its face and as

applied in his case.    He acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but seeks to preserve the issue for possible Supreme


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20409
                               - 2 -

Court review in light of Apprendi v. New Jersey, 530 U.S. 466,

490 (2000).   Apprendi did not overrule Almendarez-Torres.

Apprendi, 530 U.S. at 489-90, 496; United States v. Dabeit,

231 F.3d 979, 984 (5th Cir. 2000).   This court must follow

Almendarez-Torres “unless and until the Supreme Court itself

determines to overrule it.”   Dabeit, 231 F.3d at 984 (internal

quotation marks and citation omitted).

     Avila-Aguilar also contends that the district court erred by

characterizing his prior state felony conviction for possession

of cocaine as an “aggravated felony” for purposes of applying

U.S.S.G. § 2L1.2(b)(1)(C)(2001) and erred in determining that the

conviction was for a “drug trafficking crime” and therefore an

“aggravated felony” under 8 U.S.C. §§ 1101(a)(43)(B) and

1326(b)(2).   Avila-Aguilar’s arguments regarding the definitions

of “drug trafficking crime” and “aggravated felony” for purposes

of the current sentencing guidelines are foreclosed by United

States v. Caicedo-Cuero, 312 F.3d 697, 706-11 (5th Cir. 2002).

Avila-Aguilar’s argument that drug possession is not

an “aggravated felony” under 8 U.S.C. §§ 1101(a)(43)(B) and

1326(b)(2) is also foreclosed.   See United States v. Rivera,

265 F.3d 310, 312-13 (5th Cir. 2001), cert. denied, 534 U.S. 1146

(2002), and United States v. Hinojosa-Lopez, 130 F.3d 691, 693-94

(5th Cir. 1997); see also Caicedo-Cuero, 312 F.3d at 700-06.
                          No. 02-20409
                              - 3 -

     The Government has moved for a summary affirmance.   It asks

that an appellee’s brief not be required.   The motion is GRANTED.

The judgment of the district court is AFFIRMED.

     MOTION GRANTED; AFFIRMED.